DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on April 22, 2021.  Claims 1 and 17 are amended.  Claims 15 and 16 are cancelled.  Claim 21 is added.  Claims 1-14 and 17-21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please Replace Claim 1 With:
A three-axis gimbal for mounting a photographing component, comprising: a roll axis component and a pitch axis component, wherein:
the roll axis component includes a roll axis arm and a first electromechanical coupling apparatus arranged at one end of the roll axis arm;
the pitch axis component includes a pitch axis arm and a second electromechanical coupling apparatus arranged at one end of the pitch axis arm;
the first electromechanical coupling apparatus includes a first hollow motor shaft;
a first accommodation cavity is arranged in the first hollow motor shaft;
a roll axis arm accommodation cavity is arranged in the roll axis arm;
the first accommodation cavity is connected to the roll axis arm accommodation cavity;
the second electromechanical coupling apparatus includes a second hollow motor shaft;
a second accommodation cavity is arranged in the second hollow motor shaft;
a pitch axis arm accommodation cavity is arranged in the pitch axis arm;
the second accommodation cavity is connected to the pitch axis arm accommodation

the roll axis component further includes a first conductive wire in the first accommodation cavity and the roll axis arm accommodation cavity;
the pitch axis component further includes a second conductive wire in the second accommodation cavity and the pitch axis arm accommodation cavity; 
the first conductive wire is connected to the second conductive wire; and
the first conductive wire and/or the second conductive wire are coaxial wires, wherein:
a first portion of the coaxial wire arranged in at least one of the roll axis arm
accommodation cavity or the pitch axis arm accommodation cavity is  tiled, and
a second portion of the coaxial wire arranged in at least one of the first accommodation cavity or the second accommodation cavity is dispersed and unpacked.

Please Replace Claim 17 With: 
A three-axis gimbal photographing apparatus, comprising:
a fuselage, 
a photographing component, and
a three-axis gimbal between the fuselage and the photographing component, the three-axis gimbal including a roll axis component and a pitch axis component, wherein:
the roll axis component includes a roll axis arm and a first electromechanical coupling apparatus arranged at one end of the roll axis arm;
the pitch axis component includes a pitch axis arm and a second electromechanical coupling apparatus arranged at one end of the pitch axis arm;
the first electromechanical coupling apparatus includes a first hollow motor shaft; 
a first accommodation cavity is arranged in the first hollow motor shaft;
a roll axis arm accommodation cavity is arranged in the roll axis arm;
the first accommodation cavity is connected to the roll axis arm accommodation cavity;
the second electromechanical coupling apparatus includes a second hollow motor shaft;
a second accommodation cavity is arranged in the second hollow motor shaft;
a pitch axis arm accommodation cavity is arranged in the pitch axis arm;
the second accommodation cavity is connected to the pitch axis arm accommodation cavity;
the roll axis component further includes a first conductive wire in the first accommodation cavity and the roll axis arm accommodation cavity;
the pitch axis component further includes a second conductive wire in the second accommodation cavity and the pitch axis arm accommodation cavity;
the first conductive wire is connected to the second conductive wire; and
the first conductive wire and/or the second conductive wire are coaxial wires, wherein: 
a first portion of the coaxial wire arranged in at least one of the roll axis arm accommodation cavity or the pitch axis arm accommodation cavity is  tiled, and
a second portion of the coaxial wire arranged in at least one of the first accommodation cavity or the second accommodation cavity is dispersed and unpacked.

Allowable Subject Matter
Claims 1-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-14 and 17-20 is because the prior art of record fails to teach or suggest in combination the claim 1 or 17 limitation for a three-axis gimbal or a three-axis gimbal photographing apparatus, wherein: the first conductive wire and/or the second conductive wire are coaxial wires, wherein: a first portion of the coaxial wire arranged in at least one of the roll axis arm accommodation cavity or the pitch axis arm accommodation cavity is tiled, and a second portion of the coaxial wire arranged in at least one of the first accommodation cavity or the second accommodation cavity is dispersed and unpacked, in combination with all other claim limitations in total.
The primary reason for allowance of claims 21 is because the prior art of record fails to teach or suggest in combination the claim 21 limitation for a three-axis gimbal, wherein: the roll axis component further includes: a first conductive wire in the first accommodation cavity and the roll axis arm accommodation cavity; and an intermediate connector arranged at one end of the roll axis arm that is coupled to the second electromechanical coupling apparatus, the intermediate connector being coupled to the first conductive wire and the connector, respectively; the pitch axis component further includes a second conductive wire in the second accommodation cavity and the pitch axis arm accommodation cavity, wherein the second conductive wire is coupled to the connector by passing through the second hollow motor shaft; and the first conductive wire is connected to the second conductive wire, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852